Sheils, S.
This is a motion for a judgment on the pleadings.
On February 23, 1937, a petition was filed by these petitioners requesting a decree revoking the letters of administration heretofore issued to Henry Heller and the letters of administration de bonis non heretofore issued to John H. Heller and Helena Heller.
A citation was issued, returnable on March 19, 1937, at which time the attorneys for the respondents filed answers denying the material allegations of the petition. The trial of the issues of fact raised by said petition and answers was then set down for trial for May third next, at ten-thirty a. m.
While it may be permissible, it is not the practice in the Surrogate’s Court to grant a motion for a summary judgment on the pleadings where there are contested issues of fact. The motion is denied. These issues will be tried before the court on May third next.
Submit order on notice.